Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant amendments filed (06/28/2021) have been carefully considered. After carefully reviewing prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 7 & 13, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 7 & 13 that includes 
Claim 1:
“
A feature data processing method, comprising: classifying original features in training data into an important feature set and an auxiliary feature set according to information attribute values of the features; converting features in the auxiliary feature set to hash features; forming combined features by combining the hash features with features in the important feature set; and setting the combined features as fingerprint features.
”
Regarding dependent claims 2-9 these claims are allowed because of their dependence on independent claims 1, 7 & 13 which has been deemed allowable subject matter above.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661